Title: From James Madison to Joseph Delaplaine, [ca. 31] October 1820
From: Madison, James
To: Delaplaine, Joseph


                
                    Dear Sir
                    Montpr. [ca. 31] Ocr. 1820
                
                I have recd. your note of the 11th. with the little poetical volume of Mr. Mead; for which I desire that my thanks may be accepted.
                It is so long since I indulged myself in this species of reading, that I can the less venture to pronounce on the merit of the performance. From a hasty glance over it, my attention was caught by passages, which appeared well to accord with the inspiration of the subject.
                I take this occasion to ask the favor of you to send me the manuscript papers containing memoranda relating to myself, in which I am apprehensive there may be some inaccuracies; and the two pamphlets, the one on the British Doctrine concerning neutral trade; the other entitled “Political Observations.” Of the former I have no copy left, and the latter has corrections, which I wish to apply to a copy on hand. Yrs with respect & good wishes
                
                    James Madison
                
            